CHILTON, J.
It is perfectly clear, that the sheriff had no power, by the laws of this state, to take the recognizance, proceedings upon which are attempted to be revived against the defendant in error. The principal was arrested upon a capias, for an offence punishable by imprisonment in the penitentiary. In such case, the law requires the sheriff “to convey the offender to the common jail, and there keep him in safe custody, until discharged by due course of law.” Clay’s Dig. 461, § 5. The recognizance being palpably void, there was no injury sustained by the refusal of the court to permit the revival of the proceedings against the administrator of the bail.
Let the judgment be affirmed.